
	
		I
		111th CONGRESS
		1st Session
		H. R. 2874
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Servicemembers Civil Relief Act to improve
		  the equitable relief available for servicemembers called to active duty, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Active Duty Deployed Act of
			 2009.
		2.Termination or
			 suspension of certain contracts
			(a)Cellular
			 telephone contractsSubsection (a) of section 305A of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 535A) is amended by inserting
			 after entered into by the servicemember the following: or
			 on behalf of the servicemember.
			(b)Residential and
			 motor vehicle leasesSubsection (e) of section 305 of such Act
			 (50 U.S.C. App. 535) is amended to read as follows:
				
					(e)Arrearages and
				other obligations and liabilities
						(1)Leases of
				premisesRent amounts for a
				lease described in subsection (b)(1) that are unpaid for the period preceding
				the effective date of the lease termination shall be paid on a prorated basis.
				The lessor may not impose an early termination charge, but any taxes,
				summonses, or other obligations and liabilities of the lessee in accordance
				with the terms of the lease, including reasonable charges to the lessee for
				excess wear, that are due and unpaid at the time of termination of the lease
				shall be paid by the lessee.
						(2)Leases of motor
				vehiclesLease amounts for a
				lease described in subsection (b)(2) that are unpaid for the period preceding
				the effective date of the lease termination shall be paid on a prorated basis.
				The lessor may not impose an early termination charge, but any taxes,
				summonses, title and registration fees, or other obligations and liabilities of
				the lessee in accordance with the terms of the lease, including reasonable
				charges to the lessee for excess wear or use and mileage, that are due and
				unpaid at the time of termination of the lease shall be paid by the
				lessee.
						.
			3.Tuition relief
			 for postsecondary students called to military serviceSection 484C of the Higher Education Act of
			 1965 (20 U.S.C. 1091c) is amended—
			(1)in the header, by
			 inserting and tuition
			 relief after readmission; and
			(2)by adding at the
			 end the following:
				
					(e)Tuition relief
				for students called to military service
						(1)In
				generalSubject to paragraph (2), whenever a student’s absence
				from an institution of higher education is necessitated by reason of service in
				the uniformed services, the institution shall refund to such student the
				tuition and fees paid by such student for the payment period or period of
				enrollment for which such student did not receive academic credit as a result
				of such absence.
						(2)ExceptionsParagraph (1) shall not apply to the
				tuition or fees paid on behalf of the student—
							(A)from scholarships
				awarded to the student by the institution of higher education; or
							(B)through funds
				awarded under this
				title.
							.
			
